793 F.2d 1293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Plaintiff-Appellee,v.CINCINNATI BRONZE, INC. Defendant-Appellant.
86-3346
United States Court of Appeals, Sixth Circuit.
5/9/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  KENNEDY, MILBURN and RYAN, Circuit Judges.


1
This matter is before the Court upon consideration of the emergency motion for rehearing, reconsideration and review by the Court of this Court's April 23, 1986, order denying a stay pending appeal.


2
A review of the file indicates that the appellant appealed the April 16, 1986, order of the district court.  A Rule 59(e), Federal Rules of Civil Procedure, motion was timely served on April 25, 1986.  Rule 4(a)(4), Federal Rules of Appellate Procedure, provides that a timely served Rule 59(e), Federal Rules of Civil Procedure, motion tolls the appeals period and that a notice of appeal filed before the disposition of a timely Rule 59(e) motion 'shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion . . ..'  A timely notice of appeal is mandatory and jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982); Browder v. Director, Department of Corrections, 434 U.S. 257 (1978).  The April 17, 1986, notice of appeal is premature.


3
It is ORDERED that the emergency motion for rehearing, reconsideration and review be denied and that the appeal be and hereby is dismissed for lack of jurisdiction due to a premature notice of appeal.  Rule 9(d)(1), Rules of the Sixth Circuit.